Citation Nr: 1143835	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-27 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from April 20, 1967 to May 12, 1967.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied entitlement to service connection for degenerative arthritis of the left knee with ligamentous calcification and osteophytes.  The RO in Detroit, Michigan, currently retains jurisdiction of the Veteran's claim file.   

The issue has been recharacterized to better reflect the allegations of the veteran and the evidence of record.   

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in Detroit, Michigan, in March 2011.  A transcript of the hearing is of record.  

FINDINGS OF FACT

1.  The Veteran's entrance physical examination shows that he had a left knee disability upon entering active service.  

2.  The Veteran's pre-existing left knee disability did not increase or worsen in severity during service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1110 , 1111, 1153, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 338 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  December 2008, April 2009, and July 2009 letters, all of which were sent to the Veteran prior to the initial adjudication of his claim, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records (STRs) and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran did not identify any VA treatment records.  An adequate VA examination was conducted to assess the nature and severity of the Veteran's claimed left knee disability in July 2009; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also given the opportunity to provide testimony to the Board in March 2011.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks service connection for a left knee disability.  At his March 2011 hearing he testified that he had surgery on his left knee in 1962 or 1963, and when he entered service his knee was asymptomatic.  He testified further that after service his knee would act up a little bit, but he would just take a couple aspirins, and that after service his swelling went down and it was painful every now and then.  Finally, he testified that after service, in his younger years, his left knee returned to the baseline it had been prior to service, but as the years progressed it has become worse.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b). 

Service connection may also be granted for a disability on the basis of aggravation.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation if the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b). 

Simply put, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish an increase in disability during service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If increased disability is established, then the burden shifts to the government to show a lack of aggravation by establishing, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306(b); Jensen, 19 F.3d at 1417. 

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's November 2, 1966, pre-enlistment examination notes that clinical evaluation of his lower extremities revealed that they were normal, but it was noted by the examining physician under a summary of defects and diagnoses that the Veteran was post arthrotomy of his left knee; minimal instability; history not significant concerning major symptoms.  

Thus, the Veteran had a pre-existing left knee disability noted at entry into service, is not presumed sound, and the issue is whether the pre-existing left knee disability was aggravated by service, and, if so, whether such aggravation was beyond the natural progress of the disease.  See 38 C.F.R. §§ 3.304, 3.306. 

April 24, 1967, STRs, note that the Veteran had pain and swelling of his left knee; the Veteran had an old football injury to his left knee and was to be checked.  May 1, 1967, STRs note that the Veteran had repair of left knee cartilage and/or ligament three of four years ago and now had severe pain and intermittent swelling resulting in a limp.  A May 4 and 10, 1967, STR noted that the Veteran was given a diagnosis of internal derangement of his left knee, post-operative status, and that the examining clinician opined that it was not aggravated by service.  A May 12, 1967, STR notes that the Veteran was separated from service by reason of physical disability which existed prior to entry into service.  

Following service, a March 2008 private treatment record notes that the Veteran complained of right knee pain and that objectively his left knee was normal, and an April 2008 private treatment record notes that the Veteran had an old ligament tear in the left knee joint with instability.   

A VA examination was conducted in July 2009.  The examiner noted a review of the claim file.  The Veteran reported that his left knee pain is 1 or 2 in intensity, but occasionally is 4 or 5.  He reports he injured his left knee sometime in 1963 while playing football and had to have surgery.  During basic training he began to complain of pain and swelling of his left knee and was medically discharged.  He reported further that gradually the knee started to feel better, but over the years it is getting symptomatic.  A physical examination was conducted and x-rays of the left knee were performed.  A diagnosis of degenerative arthritis of the left knee with ligamentous calcification and osteophytes; history of left knee injury in 1963 followed by surgerical repair, was given.  The examiner opined that the Veteran's current left knee condition is not related to, or aggravated by, his military service.  The rationale for this opinion is that the Veteran was in the military for a very short time and in his civilian life he has been functioning without any further injury to his left knee.  

The positive evidence consists of the Veteran's assertions that his pre-existing left knee disability was aggravated by, or increased in severity during, service.  

The negative evidence consists of the May 4 and 10, 1967, STR noting that the examining clinician opined that the Veteran's internal derangement of his left knee, post-operative status, was not aggravated by service, and the July 2009 VA examination report noting that the Veteran's current left knee condition was not aggravated by his military service.  Finally, the Veteran testified that his left knee problems returned to their preservice level after discharge, and he thereafter had problems only intermittently until fairly recently.

Additionally, the fact that the Veteran did not have any medical treatment for his left knee for many years after service also weighs against a finding that the Veteran's underlying pre-existing left knee disability increased in severity or worsened during service.  Similarly, the Veteran's March 2011 testimony that after service his left knee returned to its pre-service baseline, but as the years progressed it has become worse, weighs against a finding that the Veteran's underlying pre-existing left knee disability increased in severity or worsened during service.    

The May 1967 and July 2009 medical opinions, the lack of medical treatment for the Veteran's left knee for many years after service, and the Veteran's testimony show that his underlying pre-existing left knee disability did not increase in severity or worsen during service, and that his STRs noting that he experienced pain and swelling during service represent a temporary or intermittent flare-up of his underlying pre-existing left knee condition.  See Beverly, 9 Vet. App at 405; Jensen, 4 Vet. App. at 306-07; 38 C.F.R. § 3.306(a).  

The negative evidence in this case outweighs the positive.  It is noted that the Veteran is competent to report observable symptoms such as knee pain, including the relative increases or decreases of those symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's reports of experiencing left knee pain during service are deemed to be credible.  The Veteran's opinion has been considered, however it does not outweigh the competent medical evidence of record, which shows that the Veteran's underlying pre-existing left knee disability did not increase in severity or worsen during service and thus was not aggravated by service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Thus, the presumption of aggravation during service has not been triggered in the absence of a showing of worsening during service.  The burden of proof does not shift to the government to rebut, by clear and unmistakable evidence, the presumption that such aggravation beyond the natural progression is due to service.  38 C.F.R. § 3.306(b). 

The preponderance of the evidence is against the claim for a left knee disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a left knee disability is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


